Citation Nr: 0805303	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an overpayment of pension benefits in the amount 
of $25,218.40 was properly created.

2.  Entitlement to waiver of recovery of indebtedness in the 
amount of $25,218.40.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) from decisions by the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined overpayment of pension benefits was received 
by the veteran.  The veteran appealed, challenging the 
validity of the debt.  The claims file was transferred to the 
RO in Waco, Texas, during the pending appeal.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in April 2006 and before the undersigned Acting 
Veterans Law Judge at a travel board hearing at the RO in 
September 2007.  Copies of the transcripts are included in 
the record. 

The Board addresses the issue of entitlement to waiver of 
recovery of indebtedness in the amount of $25,218.40 in the 
REMAND part below and REMANDS that issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  In a rating decision dated in September 2003, the RO 
awarded the veteran nonservice-connected pension benefits, 
effective May 2003.

2.  The veteran was awarded Social Security Administration 
(SSA) benefits effective January 1, 2003.

3.  In July 2005, VA learned from SSA that the veteran had 
been receiving disability benefits since January 1, 2003.

4.  An overpayment in the amount of $25,218.40 was validly 
created based on the veteran's receipt of unreported SSA 
disability benefits.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$25,218.40 was properly created.  38 U.S.C.A. §§ 1506, 1521, 
5112(b)(9) (West 2002); 38 C.F.R. § 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether an overpayment of 
pension benefits in the amount of $25,218.40 was properly 
created.  Pension is a monthly or other periodic payment made 
by VA to a veteran because of service and nonservice-
connected disability. See 38 U.S.C.A. § 1521.

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining the veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve- 
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  Because SSA disability benefits are not 
specifically excluded, they are included as countable income 
for the year in which they are received.  See 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.

In his application for pension benefits received in May 2003, 
the veteran indicated that he was receiving no income and his 
spouse was receiving $554.00 a month in SSA benefits.  He 
also indicated that he applied for SSA disability benefits.  
In a September 2003 decision, the RO granted nonservice 
connection pension benefits, effective May 2003.  

The record reflects that in July 2005, VA was contacted by an 
employee at SSA for purposes of income verification.  The SSA 
employee informed VA that the veteran was currently receiving 
SSA disability benefits.  Independent verification by VA 
confirmed that the veteran was receiving SSA disability 
benefits, effective January 2003. 

In July 2005, the RO issued a letter to the veteran informing 
him of the above information.  Specifically, the RO informed 
the veteran that while he was receiving VA pension benefits, 
he had been receiving monthly disability benefits from SSA I 
in the amount of $795.00 effective January 1, 2003, $812.00 
effective December 1, 2003, $811.60 effective July 2004, and 
$834.20 effective December 2004.  The RO proposed to reduce 
VA pension benefits, effective June 2003.  The amount of 
reduction in benefits was detailed in the correspondence.  

The RO informed the veteran that receipt of the SSA 
disability monthly benefits resulted in an overpayment of VA 
benefits which had been paid to him.  The RO then explained 
that he would be notified of the exact amount of the 
overpayment and given information about repayment.  The RO 
informed the veteran that he had an opportunity to respond to 
the correspondence in 60 days before reduction of benefits 
became effective.  No response was received.  In November 
2005, VA informed the veteran that the overpayment of VA 
benefits amounted to $25,218.40.  In December 2005 decision, 
the RO reduced the veteran's pension benefits in the amount 
specified in the July 2005 correspondence to the veteran.  

The veteran submitted a statement in December 2005, 
disagreeing with the validity of the debt.  He stated that 
when he received notice of SSA benefits, he immediately 
advised VA, in person, at the RO in Waco, Texas.  The veteran 
also submitted a Financial Status Report dated December 2005, 
which reflected monthly income received from VA and SSA.  In 
a written statement in December 2005, and testimony in April 
2006 and September 2007, the veteran asserted that he had 
informed the RO two years earlier that he was receiving SSA 
benefits. 

Based on the foregoing, the Board finds that the overpayment 
in the amount of $25,218.40 was properly created.  It is 
undisputable that the veteran received SSA disability 
benefits, effective January 1, 2003.  Because of the 
disability benefits by SSA to the veteran, effective January 
1, 2003, the veteran received VA benefit payments in excess 
of the amount to which he was entitled.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962 (the term "overpayment" refers 
to benefit payments made to a beneficiary in excess of the 
amount to which such beneficiary is entitled).  Since an 
overpayment creates a debt to the government which the 
beneficiary is required to repay, the Board finds that the 
debt was properly created.

It appears that the veteran's only argument is that he was 
not at fault for creating the debt, as he properly notified 
VA that he had recently been awarded SSA benefits. However, 
in finding that the overpayment was properly created, the 
Board is not intimating any opinion as to the "fault" or 
responsibility for the creation of the debt, as that question 
goes to the issue of entitlement to waiver of recovery of the 
overpayment, which is addressed in the remand portion of this 
decision.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).



The Duty to Notify and the Duty to Assist

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, 38 U.S.C.A. §§ 5103, 5103A, does not apply 
to this claim.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In Barger, the Court observed that the statute 
pertaining to this claim contains its own notice provisions.  
This statute requires that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt 
and the collection methods to be employed.  See 38 C.F.R. § 
1.911(d).  The individual must also be notified of his or her 
rights and remedies, specifically, that he may informally 
dispute the debt, or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).

This information was provided the veteran in the notice 
letter dated in July 2005,  the statement of the case (SOC) 
issued in January 2006, and the supplemental statement of the 
case (SSOC) issued in April 2006.  Thus, there has been 
adequate notification and development under the relevant law.


ORDER

An overpayment of pension benefits in the amount of 
$25,218.40 was properly created.

REMAND

In addition to disagreeing with the validity of the 
overpayment in question in his December 2005 written 
statement, the veteran also requested a waiver of recovery of 
the overpayment.  As noted in the decision, the veteran 
argued that he was not at fault for creating the debt, 
indicating that he properly notified VA of the awarded SSA 
disability benefits.  

In a February 2006 decision, the Committee on Waivers and 
Compromises denied the veteran's claim for waiver of the 
debt.  He was notified of this action that same month.  At a 
hearing before the DRO in April 2006, the veteran reiterated 
his argument that he was not at fault for creating the debt 
as he properly notified VA that he had been recently awarded 
SSA benefits.  The Board accepts the veteran's testimony in 
April 2006 as a Notice of Disagreement (NOD) with the 
February 2006 decision by the Committee on Waivers and 
Compromises.

The veteran has not been furnished a statement of the case 
that addresses the issue of entitlement to waiver of recovery 
of indebtedness in the amount of $25,218.40.   Therefore, the 
Board is required to remand the issue to the RO for issuance 
of a proper statement of the case.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

VA should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to waiver of recovery of an overpayment of 
pension benefits.  The RO should return 
this issue to the Board only if the 
veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
ROBERT SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


